DETAILED ACTION
Introduction
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Unless indicated otherwise, the term “applicant" as used in this Office Action refers to the Inventive Entity and Assignee, if any, as a whole.  The text of those sections of the statutes, rules, caselaw, and guidelines not included in this action may be found in a prior Office action, if any.
Status of Prosecution
The rejection under 35 U.S.C. 103 as being unpatentable over Mino (US 2002/0142163) is maintained.
Claim Rejections - 35 USC § 103
Claims 1-5 and 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over Mino (US 2002/0142163).
Mino teaches a device with a circuit structure comprising a conductive path [Abstract; 0002; 0022].  Aligned magnetic particles (embedded) are taught [0196] as well as a coating film (encapsulate) [0322].  A support structure with a first functional group of siloxane covalently linked to a second functional group which is cross-linked to a support [Fig. 9A; 0038].  A polyimide support is taught as well [0072].  With respect to claim 8, the circuit elements are connected to each other.
It might be argued that some “picking and choosing” is required to arrive at the presently claimed invention.

It would have been obvious for a device with a circuit structure having a conductive path, as taught by Mino, to have aligned magnetic particles and a support structure with a first functional group of siloxane covalently bonded to a second functional group of an amine group, as also taught by Mino, because the reference is directed to a device with a circuit structure.  “The combination of familiar [components] according to known methods is likely to be obvious when it does no more than yield predictable results.”   KSR Intern. Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739 (2007).  Obviousness only requires a reasonable expectation of success.  In re Droge, 695 F.3d 1334, 104 USPQ 2d 1377, 1379, 1380 (Fed. Cir. 2012); and In re O’Farrell, 853 F.2d 894, 904 (Fed. Cir. 1988).  See also, MPEP 2143.02.
Response to Arguments
	The Amendment and Remarks, filed February 12, 2021, have been carefully considered but not found to be persuasive.  See the above Status of Prosecution.
	With respect to claim 1, the applicant argues that Mino is directed to bonding fine magnetic particles onto a substrate, which is entirely different structure than that disclosed and claimed by applicant.  As discussed above, however, aligned magnetic particles (embedded) are taught [0196] as well as a coating film (encapsulate) [0322].
	The applicant adds that the electrodes in Milo are not on the substrate, but are above the particles such that the particles are between the electrodes and the substrate.  In addition, the electrodes are not disclosed as being encapsulated nor as being on a polymer circuit support.  Since the present claims do not appear to recite electrodes, however, it is not seen 
Further with respect to claim 8, the applicant asserts that Milo does not disclose any liquid conductive path of any kind.  However, Milo appears to teach liquid conductive paths at several locations [0098, 0100, 0127, 0135, 0164, 0185, 0225].  As discussed above, moreover, Mino teaches a device with a circuit structure comprising a conductive path [Abstract; 0002; 0022].  Aligned magnetic particles (embedded) are taught [0196] as well as a coating film (encapsulate) [0322].  A support structure with a first functional group of siloxane covalently bonded to a second functional group with an amine group is cross-linked to a support [Fig. 9A; 0038].  A polyimide support is taught as well [0072].  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS J MC GINTY whose telephone number is (571)272-1029.  The examiner can normally be reached on Monday thru Friday 9 am to 5 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 5712721078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DOUGLAS J MC GINTY/Primary Examiner, Art Unit 1765